Citation Nr: 0838296	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-19 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder, and if so, whether the reopened claim should be 
granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to 
September 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that determined that the claim for service 
connection for a chronic back condition, residual of injury 
remained denied because the evidence submitted was not new 
and material.   

The veteran presented testimony at a personal hearing in 
April 2008 before the undersigned Acting Veterans Law Judge.  
A copy of the hearing transcript was attached to the claims 
file.

As discussed below, the issue of entitlement to service 
connection for a back disorder has been reopened; however, 
further development is needed.  The issue is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision letter in June 2003 the RO 
determined that new and material evidence had not been 
received to reopen a claim for service connection for a back 
disorder.  The appellant did not appeal that decision and it 
became final.

2.  Evidence received since the June 2003 decision relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for a back disorder, is not cumulative and 
redundant, and by itself or in connection with the evidence 
previously of record raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of service 
connection for a back disorder has been received, and the 
appellant's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5103A(f), 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the issue on appeal, the Board finds that VA 
has substantially satisfied the duties to notify and assist.  
In view of the disposition of the matter on appeal herein, no 
useful purpose would be served by further discussion or 
analysis of the VA's duties to notify and assist in this 
case.  Thus, the Board finds that further discussion of the 
duties to notify and assist on the issue of whether new and 
material evidence has been received is not warranted.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The veteran seeks entitlement to service connection for a 
back disorder.  In this case, however, service connection was 
previously denied by the Board in November 1986 for chronic 
residuals of a back injury and in September 2000 for a low 
back disorder.  38 U.S.C.A. § 7103 (West 2002).  

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 2002).  Even though the decisions became 
final, the claim shall be reopened, and the former 
disposition of the claim reviewed if new and material 
evidence is secured or presented.  38 U.S.C.A. § 5108 (West 
2002).  

Entitlement to service connection for a back disorder was 
initially denied in a May 1986 rating decision and the 
veteran appealed this decision to the Board.  In a November 
1986 decision the Board denied the claim on the basis that 
although the veteran was treated for acute disability of the 
back in service, no back disorder was shown at the time of 
service separation.  The Board concluded that any back 
disability the veteran might have was not related to military 
service.

In a November 1995 rating decision and a notice letter in 
December 1995, the RO notified the veteran that a statement 
he submitted was not new and material evidence such as to 
warrant reconsideration of the prior final decision.  In 
September 1996 the veteran was notified that a VA hospital 
report was not new and material to his claim for service 
connection for a back disorder, and the claim was denied.  
The veteran appealed the September 1996 RO decision.  In a 
decision dated in September 2000, the Board determined that 
new and material evidence had been received since the 
November 1995 rating decision.  The Board found that there 
was evidence of a low back disorder and history of low back 
symptoms since service and reopened the claim.  When 
adjudicating the claim on the merits, the Board found that 
the medical evidence showed that the veteran experienced low 
back symptoms in service and that chronic low back disability 
was demonstrated several years after service.  However, there 
was no medical opinion providing a nexus between the chronic 
low back disability and service.  Accordingly, one of the 
elements necessary to well ground the claim was not present, 
and the claim was denied.  

In March 2003 the veteran filed to reopen his claim and 
submitted a statement.  In June 2003 the veteran was notified 
that new and material evidence had not been received to 
reopen his claim.  He was advised of his appeal rights.  He 
did not appeal this decision and thus, it became a final 
decision.

In September 2004, the veteran wrote about a claim for 
service connection for a back injury in service.  In a 
statement received in October 2004 the veteran stated that 
his service medical records showed he had been treated for a 
back disorder.  A rating decision in January 2005 noted that 
no other evidence to support the claim had been furnished 
other than a statement received in October 2004 and that the 
service medical records had been previously considered.  The 
veteran appealed the January 2005 rating decision.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302.  Absent an appeal, a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 38 
U.S.C.A. § 5104. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.1103.

Absent the submission of new and material evidence, a final 
claim cannot be reopened or re-adjudicated by VA.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002).  However, if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).

New and material evidence is evidence not previously 
submitted to agency decision makers that by itself or when 
considered with previous evidence of record, relates to an 
established fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The evidence considered at the time of the Board denial in 
November 1986 consisted of service medical records and post 
service private and VA medical records.  Evidence considered 
with subsequent claims consisted of statements from the 
veteran, additional private and VA medical records showing a 
chronic back disability, and lay statements regarding injury 
to the veteran's back in service.  In a December 2000 
decision, the Board found evidence of a low back disorder and 
history of low back symptoms since service and reopened the 
claim.  The Board then denied the claim on the merits as 
there was no medical opinion providing a nexus between the 
chronic low back disability and service.  Evidence considered 
with the last final decision in June 2003 was a statement 
from the veteran concerning his back injury which the RO 
determined was not new and material evidence.   The Board 
observes that the previously considered evidence showed that 
the veteran had treatment in service for his back, history of 
back symptoms since service and a current back disorder, but 
failed to relate a current back disorder to a back injury and 
treatment in service.  

Evidence received since the last final decision in June 2003 
consists of statements from the veteran, testimony before a 
Decision Review Officer at the RO in May 2006, VA outpatient 
treatment records for the period from February 2005 to August 
2005 showing treatment for a low back disability, and 
testimony provided by the veteran at a Travel Board hearing 
in April 2008.  

The evidence received into the record since the June 2003 
decision that determined that new and material evidence had 
not been received includes testimony by the veteran that he 
suffered a back injury in service and continued to have 
problems with his back.  The veteran testified that he had an 
x-ray in 1983 shortly after separation from service when he 
had complaints of pain after lifting something at work.  The 
doctor told the veteran that according to the x-ray it didn't 
look like something brand new and fresh.  The veteran 
testified that the doctor stated that it looked like a 
previous injury, an aggravated old injury.  The veteran 
further testified that the only previous back injury he 
suffered was in service.  He had not had an opinion from a VA 
doctor.  In the Board's opinion, that evidence, presumed 
credible for this purpose, when viewed with that previously 
of record, is new and material evidence as defined by the 
regulation.  38 C.F.R. § 3.156(a) (2007).  It was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim and by 
itself, or in connection with the evidence previously of 
record, and does raise a reasonable possibility of 
substantiating the claim.  Accordingly, the claim may be 
reopened.  38 U.S.C.A. § 5108 (West 2002).

To that extent only, the claim is allowed.  The issue of 
entitlement to service connection for a back disorder will be 
addressed in the remand attached to this decision.  38 
U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the veteran's 
claim for entitlement to service connection for a back 
disorder is reopened, and the appeal is granted to this 
extent only.


REMAND

As noted in the above decision, the Board has determined that 
new and material evidence has been presented to reopen the 
appellant's claim for entitlement to service connection for a 
back disorder.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The veteran claims that he suffered injuries in service to 
his lower back and mid-back, had symptoms since service and 
that his current back disorder is related to the injuries in 
service.  Evidence of record shows treatment in service for 
back complaints; that in the first year post-service, when 
seen privately for complaints of pain in his back after 
lifting at work, a physician found that an x-ray of the 
thoracic spine revealed wedging at 9 and 10 and diagnosed a 
dorsal spine injury, probably old; a VA x-ray in 1986 of the 
thoracic spine with mild compression deformity and of the 
lumbosacral spine with bilateral spondylitis of L-5 with the 
presence of first degree spondylolisthesis of L-5 upon S-1; a 
history of back symptoms since service and that the veteran 
has a current diagnosis of a back disorder.  After a careful 
review of the evidence of record, the Board finds that a VA 
examination is necessary in order to decide the merits of the 
claim.  See 38 C.F.R. § 3.159(c)(4); See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As the case is being remanded the veteran should be sent 
notice under the provisions of the VCAA pertinent to evidence 
needed to establish entitlement to service connection for a 
back disorder.  The VCAA and its implementing regulations 
require VA to provide specific notice to claimants regarding 
information needed to complete an application for benefits, 
as well as specific notice regarding information or evidence 
required to substantiate a claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
actions required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002 & 
Supp. 2008) and the implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) are fully complied with and 
satisfied.  Additionally, notify the 
veteran of the information and evidence 
needed to substantiate his claim, and 
what part of such evidence he should 
obtain and what part the RO will 
attempt to obtain on his behalf.  He 
should also be told of the criteria for 
award of a disability rating and for an 
effective date.  Dingess v. Nicholson, 
19 Vet.  App. 473 (2006). 

2.  Schedule the veteran for a VA 
examination by an appropriate physician 
to address the cause of the veteran's 
currently diagnosed back disorder.  The 
claims folder, to include the service 
medical records, must be made available 
to the examiner for review in 
conjunction with the examination, and 
the examiner must indicate in the 
examination report that the claims 
folder was so reviewed.  

a.  The examiner should render an 
opinion as to whether, based upon 
the objective evidence of record, it 
is at least as likely as not (50 
percent probability or greater) that 
any currently diagnosed back 
disorder(s) is causally or 
etiologically related to an event 
which occurred in service, to 
include any reported back 
injury(ies) therein, or whether such 
a causation or etiology is unlikely 
(less than 50 percent probability).

b.  Note: The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it. 

c.  If it cannot be determined 
whether the veteran's current back 
disorder(s) is/are causally related 
to service, on a medical or 
scientific basis and without 
invoking processes relating to 
guesses or judgment based upon mere 
conjecture, the examiner should 
clearly and specifically so state in 
the report, and explain why this is 
so. 

d.  All indicated special studies 
deemed necessary to render the 
requested opinions must be 
conducted, and the examiner must 
provide a complete rationale for any 
opinions expressed. 

3.  Adjudicate the veteran's claim for 
entitlement to service connection for a 
back disorder.  If the benefit sought 
on appeal remains denied, issue a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


